Filed 3/22/16 P. v. Hogue CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                  ----



THE PEOPLE,                                                                                    C080180

                   Plaintiff and Respondent,                                      (Super. Ct. No. 15F04057)

         v.

BOBBY JOE HOGUE,

                   Defendant and Appellant.



         On July 9, 2015, defendant Bobby Joe Hogue was charged with carrying a
concealed dirk or dagger on his person on or about July 7, 2015, a felony.
         Defendant pled no contest to the charge in return for five years of formal
probation, including 30 days in county jail. Defendant waived referral to probation.
Since there was no developed record of the facts of defendant’s offense, the factual basis
for the plea, as agreed by the parties, was the allegation pled in the complaint.
         The trial court suspended imposition of judgment and sentence and placed
defendant on five years of formal probation, with 30 days to be served in county jail. The
court awarded defendant 13 days of presentence custody credit (seven actual days and six



                                                              1
conduct days). The court imposed a $300 restitution fine and a suspended probation
revocation restitution fine in the same amount. The court also imposed a 20 percent
criminal impact fee surcharge on the base fines, a $40 court security fee, a criminal
conviction assessment, and a $25 urinalysis testing fee. The court ordered defendant to
report to the Department of Revenue Recovery for a financial evaluation and
determination of his ability to pay $46 per month for probation supervision.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.

We concur:



/s/
Nicholson, Acting P. J.



/s/
Renner, J.


                                              2